Exhibit 10.5

 

$50,000,000    August 10, 2004

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN
THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT) PURCHASING
FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN
EACH CASE, SUBJECT TO THE RECEIPT BY THE SERVICER AND THE DEAL AGENT OF SUCH
OTHER EVIDENCE ACCEPTABLE TO THE SERVICER AND THE DEAL AGENT THAT SUCH REOFFER,
RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES
ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT
TO A VALID REGISTRATION STATEMENT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT PURCHASING
THIS NOTE FOR, ON BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR
OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF ERISA AND/OR SECTION
4975 OF THE CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN SECTION 3(32) OF ERISA)
OR A CHURCH PLAN (AS DEFINED IN SECTION 3(33) OF ERISA FOR WHICH NO ELECTION HAS
BEEN MADE UNDER SECTION 410(d) OF THE CODE) THAT IS SUBJECT TO ANY FEDERAL,
STATE, OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) PTCE 95–60, PTCE 96–23, PTCE
91–38, PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED TRANSACTION EXEMPTION IS
APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF THIS NOTE BY THE
ACQUIRER.

 

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE

 

1



--------------------------------------------------------------------------------

WITH THE TERMS OF THE SECOND AMENDED AND RESTATED LOAN FUNDING AND SERVICING
AGREEMENT REFERRED TO HEREIN.

 

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

 

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to JPMORGAN CHASE BANK, a New York banking
corporation, as the swingline lender (the “Swingline Lender”), or its successors
and assigns, the principal sum of FIFTY MILLION DOLLARS ($50,000,000) or, if
less, the unpaid principal amount of the aggregate swingline loans (“Swingline
Advances”) made by the Swingline Lender to the Borrower pursuant to the Second
Amended and Restated Loan Funding and Servicing Agreement (as defined below), as
set forth on the attached Schedule, on the dates specified in Section 2.7 of the
Second Amended and Restated Loan Funding and Servicing Agreement, and to pay
interest on the unpaid principal amount of each Swingline Advance on each day
that such unpaid principal amount is outstanding at the applicable Interest Rate
related to such Swingline Advance as provided in the Second Amended and Restated
Loan Funding and Servicing Agreement on each Payment Date and each other dates
specified in the Second Amended and Restated Loan Funding and Servicing
Agreement.

 

This Note is issued pursuant to the Second Amended and Restated Loan Funding and
Servicing Agreement, dated as of August 10, 2004 (as amended, modified, waived,
supplemented or restated from time to time, the “Second Amended and Restated
Loan Funding and Servicing Agreement”), by and among the Borrower, American
Capital Strategies, Ltd., as the servicer (the “Servicer”), the Conduit Lenders
and Institutional Lenders from time to time party thereto, the Lender Agents
from time to time party thereto, Wachovia Capital Markets, LLC, as the deal
agent, JPMorgan Chase Bank, as the swingline lender, and Wells Fargo Bank,
National Association, as the backup servicer and as the collateral custodian.
Capitalized terms used but not defined in this Note are used with the meanings
ascribed to them in the Second Amended and Restated Loan Funding and Servicing
Agreement.

 

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Second Amended and
Restated Loan Funding and Servicing Agreement or in any other document (to the
extent such other charges would constitute interest for the purpose of any
applicable law limiting interest that may be charged on this Note), exceeds the
highest rate of interest permissible under applicable law (the “Maximum Lawful
Rate”), then so long as the Maximum Lawful Rate would be exceeded the rate of
interest under this Note shall be equal to the Maximum Lawful Rate. If at any
time thereafter the rate of interest payable under this Note is less than the
Maximum Lawful Rate, the Borrower shall continue to pay interest under this Note
at the Maximum Lawful Rate until such time as the total interest paid by the
Borrower is equal to the total interest that would have been paid had applicable
law not limited the interest rate payable under this Note. In no event shall the
total interest received by the Swingline Lender under this Note exceed the
amount which the Swingline Lender could

 

2



--------------------------------------------------------------------------------

lawfully have received had the interest due under this Note been calculated
since the date of this Note at the Maximum Lawful Rate.

 

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by the Borrower to the holder hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in Article 2 of the Second Amended and Restated Loan Funding
and Servicing Agreement, or in such manner or at such other address as the
holder of this Note shall have specified in writing to the Borrower for such
purpose, without the presentation or surrender of this Note or the making of any
notation on this Note.

 

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable
Interest Rate.

 

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 1.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

 

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Second Amended and Restated Loan Funding
and Servicing Agreement. Any portion or all of the principal amount of this Note
may be prepaid, together with interest thereon (and as set forth in the Second
Amended and Restated Loan Funding and Servicing Agreement, certain costs and
expenses of the Swingline Lender) at the time and in the manner set forth in,
but subject to the provisions of, the Second Amended and Restated Loan Funding
and Servicing Agreement.

 

Except as provided in the Second Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.

 

All amounts evidenced by this Note, the Swingline Lender’s making such Advance
and all payments and prepayments of the principal hereof and the respective
dates and maturity dates thereof shall be endorsed by the Swingline Lender on
the schedule attached hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
the Swingline Lender in its internal records; provided, however, that the
failure of the Swingline Lender to make such a notation shall not in any way
limit or otherwise affect the obligations of the Borrower under this Note as
provided in the Second Amended and Restated Loan Funding and Servicing
Agreement.

 

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Swingline
Lender and represented by this Note and the indebtedness evidenced by this Note.

 

This Note is secured by the security interests granted pursuant to Section 8.1
of the Second Amended and Restated Loan Funding and Servicing Agreement. The
holder of this Note

 

3



--------------------------------------------------------------------------------

is entitled to the benefits of the Second Amended and Restated Loan Funding and
Servicing Agreement and may enforce the agreements of the Borrower contained in
the Second Amended and Restated Loan Funding and Servicing Agreement and
exercise the remedies provided for by, or otherwise available in respect of, the
Second Amended and Restated Loan Funding and Servicing Agreement, all in
accordance with, and subject to the restrictions contained in, the terms of the
Second Amended and Restated Loan Funding and Servicing Agreement. If a
Termination Event shall occur and be continuing, the unpaid balance of the
principal of all Advances, together with accrued interest thereon, shall be
declared, and become due and payable in the manner and with the effect provided
in the Second Amended and Restated Loan Funding and Servicing Agreement.

 

This Note is the “Swingline Note” referred to in the Second Amended and Restated
Loan Funding and Servicing Agreement. This Note shall be construed in accordance
with and governed by the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I, as Borrower By:  

/s/ Malon Wilkus

Name:

 

Malon Wilkus

Title:

 

Beneficiary Trustee

 



--------------------------------------------------------------------------------

 

SCHEDULE TO NOTE

 

Date of Swingline

Advance or

Repayment

--------------------------------------------------------------------------------

  

Principal
Amount of
Swingline Advance

--------------------------------------------------------------------------------

  

Principal
Amount of
Repayment

--------------------------------------------------------------------------------

  

Outstanding
Principal
Amount

--------------------------------------------------------------------------------

                                 

 